—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered September 12, 1996, convicting him of murder in the second degree, criminal possession of a weapon in the second degree (two counts), and criminal possession of a weapon in the third degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
We find no merit to the defendant’s contention that he was arrested without probable cause. The hearing record demonstrates that the arrest was predicated upon the photographic identifications of the defendant by two eyewitnesses (see, People v Nixon, 240 AD2d 764; People v Hill, 212 AD2d 632). Moreover, the detectives had received information that someone named “Sundula” was involved in the shooting, and were aware that the defendant used that unusual nickname (see, People v Burton, 194 AD2d 683; People v Mitchell, 166 AD2d 676).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are unpreserved for appellate review or without merit. S. Miller, J. P., O’Brien, Ritter and Florio, JJ., concur.